DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-20, as filed on 12/10/2019, are currently pending and have been fully considered below.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/10/2019, 01/13/2020, 01/13/2020, 06/12/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine et al. (US 20200192957 A1, hereinafter Augustine) in view of HOLLOWAY et al. (US 20170331896 A1, hereinafter HOLLOWAY).
	Regarding claims 1, 8, 15, Augustine discloses: 
	a system, comprising: a processor; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: ¶¶51, 89-95, Figure1 130;
	acquire identification data from an [contributor] over a blockchain; (¶89) a platform server may receive a registration request from a contributor…For example, the contributor may create login credentials, such as by entering an email or create a username and specifying a password; In some embodiments, an address on a blockchain network is generated for the contributor; see at least ¶¶51, 89-95 and figures 1A-1B;
	generate a unique identifier (ID) for [contributor]; (¶90) the address may be based on a public key; a private key may be generated and then a public key derived from the private key with cryptographic algorithms; see at least ¶¶51, 89-95 and figures 1A-1B;
	execute a smart contract to:	(¶95) execute by a smart contract; see at least ¶¶89-95;
	map the ID to the identification data (¶91) the platform server creates a record of the contributor, like a contributor record, and binds a public key to the record. The record may also include login credentials, which may be cryptographic hashes of the credentials, such that the contributor can prove ownership of the record and optionally modify or update record information; see at least ¶¶51, 89-95 and figures 1A-1B;
	In addition, regarding claim 15 “A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:” ¶¶51, 89-95, Figure1 130;
	Augustine discloses contributors, blockchain, computer nodes se figures 1A and 1B and ¶¶51, 89-95; however does not discloses “asset producer node” and “supplier node”, “supply blockchain”; HOLLOWAY discloses ¶¶87, 102-104 - Each entity of a supply chain is Figure 2 manufacture [asset producer] and wholesale and Retail node [suppliers];
	Augustine discloses private key is generated and the public key is derivate from the private key, the address is based on the public key, where the address on a blockchain is generated for the contributor, see ¶¶51, 89-95; however, does not specifically disclose “provide an entitlement to the asset producer node to a plurality of supplier nodes based on the mapped ID.” HOLLOWAY discloses (¶132) Each participant or node on the blockchain contains one or more addresses as shown in FIG. 4, and each address maybe granted one or more of the following permissions: Connect, Send, Receive, Issue, Participate in the consensus algorithm, Activate, Admin. A node may have one or more addresses; Note: permitions /entitlement to nodes are based on address;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Augustine to include the above limitations as taught by HOLLOWAY, in order to have a secure way of transferring and authenticating items within the supply chain, (see: HOLLOWAY, ¶6). 
	Regarding claims 2, 9, 16, Augustine discloses:
	wherein the instructions further cause the processor to store the mapped ID and a private encryption key of the asset producer node on a ledger of the supply blockchain.  (¶91) the platform server creates a record of the contributor, like a contributor record, and binds a public key to the record. The record may also include login credentials, which may be cryptographic hashes of the credentials, such that the contributor can prove ownership of the record and optionally modify or update record information; (¶95) records are stored to the blockchain; see at least ¶¶89-95;
	Claim(s) 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine and HOLLOWAY combination as applied to claims 1, 8, and 15, and further in view of Concannon et al. (US 20200394654 A1, hereinafter Concannon).
	Regarding claims 3, 10, 17, the combination discloses, specifically Augustine the smart contract ¶¶89-95, and HOLLOWAY discloses the asset producer node and supply blockchain ¶104 and figure 2; however does not disclose “wherein the instructions further cause the processor to execute the smart contract to process invitations to the asset producer node to join the supply blockchain from the plurality of the supplier nodes.” Concannon discloses ¶27 - For example, in a blockchain consortium, one of the participants (e.g., cloud provider 110, or another trusted party) may initiate and create the distributed ledger 101 and may invite (or receive invitation requests from) one or more of the other participants to join the blockchain consortium. Invited participants may accept the request by transmitting a configuration request to join the blockchain consortium.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Concannon, in order to drastically reduce cost and improve data security, (see: Concannon, ¶19). 
	Claim(s) 4-7, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine and HOLLOWAY combination as applied to claims 1, 8, and 15,  and further in view of Ramachandran et al. (US 20180285810 A1, hereinafter Ramachandran).
	Regarding claims 4, 11, 18, the combination, specifically Augustine discloses contributors  that has private and public key bind to records, where the login credentials is cryptographic hashed, ¶¶89-95; however does not specifically disclose “wherein the instructions further cause the processor to provide data encrypted by the private key to the plurality of the suppliers based on matching requests.”  Ramachandran ¶¶159-150, 55 and figures 15-17 – “In use case 2…a food producer may want to share…practices and processes”, “In either use case, decryption keys are created for the purpose of facilitating the exchange of tokens. A relevant food bundle contains information about a food item, is linked to optional parent bundles, is linked to assertions and certifications, and may contain private encrypted data”; ¶55 “Encrypted assertions can still be valued by supply chain partners who have a valid key to decrypt the data.  [decryption based on a match].”
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Ramachandran, in order to change the way products are tracked, (see: Ramachandran, ¶5).
	Regarding claims 5, 12, the combination, specifically Ramachandran discloses:
	wherein the matching requests contain at least one element of the identification data of the asset producer. ¶¶159-150, 55 and figures 15-17 supply chain partners who have a valid key to decrypt the data;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 4 above.
	Regarding claims 6, 13, 19, the combination discloses:
	wherein the instructions further cause the processor to execute the smart contract to entitle the asset producer node to a plurality of supplier nodes.  HOLLOWAY discloses (¶132) Each participant or node on the blockchain contains one or more addresses as shown in FIG. 4, and each address maybe granted one or more of the following permissions: Connect, Send, Receive, Issue, Participate in the consensus algorithm, Activate, Admin. A node may have one or more addresses; Note: permitions /entitlement to nodes are based on address;
	The combination does not disclose “entitle the asset producer node..based on the matching requests.” Ramachandran discloses ¶¶156-160 – “In use case 2…a food producer may want to share…practices and processes”, “In either use case, decryption keys are created for the purpose of facilitating the exchange of tokens. A relevant food bundle contains information about a food item, is linked to optional parent bundles, is linked to assertions and certifications, and may contain private encrypted data”; ¶55 “Encrypted assertions can still be valued by supply chain partners who have a valid key to decrypt the data.  [decryption based on a match]. 
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 4 above.
	Regarding claims 7, 14, 20, the combination, specifically Ramachandran discloses:
	wherein the instructions further cause the processor to execute the smart contract to match the requests based on an exact match criteria or on a fuzzy match criteria. Ramachandran ¶¶159-150, 55 and figures 15-17 supply chain partners who have a valid key to decrypt the data;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 4 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627  


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627